DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,519,186 in view of 9,828,410. 
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 

    PNG
    media_image2.png
    137
    295
    media_image2.png
    Greyscale
which is different from the present claims in the stereochemistry of the methyl group on the 5’-chain. The claims are also drawn to pharmaceutical compositions comprising the same and methods of treating HCV. 
‘410 teaches that compounds having the formula: 
    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,894,804 in view of 9,828,410. 
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 
The claims of ‘804 are drawn to compounds having the formula: 
    PNG
    media_image5.png
    132
    295
    media_image5.png
    Greyscale
which is different from the 
‘410 teaches that compounds having the formula: 
    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
As such, it would have been obvious to modify the position of the methyl group in ‘804 as done in ‘410 in an effort to find additional drugs against HCV. This modification would provide the compounds claimed herein. As such, a skilled artisan would find the present claims prima facia obvious over the claims of ‘186 in view of the teachings in ‘410. Further, the compounds presently claimed would anticipate those of claims 1-20 of ‘804 since the stereochemistry of the methyl group could only be in 2 positions and a skilled artisan could easily envision the compounds claimed herein when looking at the claims of ‘804. This artisan would see they are substantially overlapping.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,906,928 in view of 9,828,410. 
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 
The claims of ‘928 are drawn to compounds having the formula: 
    PNG
    media_image6.png
    138
    282
    media_image6.png
    Greyscale
which is different from the present claims in the stereochemistry of the methyl group on the 5’-chain. The claims are also drawn to pharmaceutical compositions comprising the same and methods of treating HCV. 

    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
As such, it would have been obvious to modify the position of the methyl group in ‘928 as done in ‘410 in an effort to find additional drugs against HCV. This modification would provide the compounds claimed herein. As such, a skilled artisan would find the present claims prima facia obvious over the claims of ‘928 in view of the teachings in ‘410. Further, the compounds presently claimed would anticipate those of claims 1-9 of ‘928 since the stereochemistry of the methyl group could only be in 2 positions and a skilled artisan could easily envision the compounds claimed herein when looking at the claims of ‘928. This artisan would see they are substantially overlapping.

s 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 21-52 of copending Application No. 16/703,599 in view of 9,828,410.
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 
The claims of ‘804 are drawn to compositions comprising compounds having the formula: 

    PNG
    media_image7.png
    201
    397
    media_image7.png
    Greyscale

which is different from the present claims in the stereochemistry of the methyl group on the 5’-chain. The claims are also drawn to methods of treating HCV. 

    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
As such, it would have been obvious to modify the position of the methyl group in ‘599 as done in ‘410 in an effort to find additional drugs against HCV. This modification would provide the compounds claimed herein. As such, a skilled artisan would find the present claims prima facia obvious over the claims of ‘599 in view of the teachings in ‘410.
This is a provisional nonstatutory double patenting rejection.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 17/184,445.

    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same.
The claims of ‘445 are drawn to methods of treatment of COVID with compositions comprising compounds having the formula: 

    PNG
    media_image8.png
    198
    396
    media_image8.png
    Greyscale
(see claim 19)
which is the same compound instantly claimed. As such, a skilled artisan would see that the methods of use of the same compounds in ‘445 as those compounds claimed in the present application would render obvious the compounds themselves.
This is a provisional nonstatutory double patenting rejection.

s 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/306,659 in view of 9,828,410.
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 
The claims of ‘659 are drawn to compositions comprising compounds having the formula: 

    PNG
    media_image9.png
    211
    389
    media_image9.png
    Greyscale

which is different from the present claims in the stereochemistry of the methyl group on the 5’-chain. 

    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
As such, it would have been obvious to modify the position of the methyl group in ‘659 as done in ‘410 in an effort to find additional drugs against HCV. This modification would provide the compounds claimed herein. As such, a skilled artisan would find the present claims prima facia obvious over the claims of ‘659 in view of the teachings in ‘410.
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 17/306,674 in view of 9,828,410.
The claims of the present invention are drawn to compounds having the formula 
    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale
as well as those having specified stereochemistry at the phosphorous atom. The claims also embrace pharmaceutical compositions comprising the same and methods of treating HCV. 
The claims of ‘674 are drawn to compositions comprising compounds having the formula: 

    PNG
    media_image10.png
    253
    466
    media_image10.png
    Greyscale
(see claim 3)
which is different from the present claims in the stereochemistry of the methyl group on the 5’-chain. 
‘410 teaches that compounds having the formula: 
    PNG
    media_image3.png
    155
    283
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    150
    277
    media_image4.png
    Greyscale
 are effective in treating HCV. See column 36.
As such, it would have been obvious to modify the position of the methyl group in ‘674 as done in ‘410 in an effort to find additional drugs against HCV. This modification would provide the compounds claimed herein. As such, a skilled artisan would find the present claims prima facia obvious over the claims of ‘674 in view of the teachings in ‘410.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623